Title: Nicholas H. Lewis to Thomas Jefferson, 2 June 1819 (1st letter)
From: Lewis, Nicholas H.
To: Jefferson, Thomas


          
            
              Dear Sir
              June 2nd 1819
            
            In consequence of the inconvenience that would acrue to the parties in taking the deposition of E. Poor at Warminster we have concluded to make an effort to get him to Charlottesville the tenth of this Instant at which time and place we shall proceed to take his deposition with others agreable to the notice given   Yours with respect
            
               N, H, Lewis  asSecty & Agent to the Rivanna company
            
          
          
            P.S. You will be so good as to send an answer by boy
            
              NHL
            
          
        